Citation Nr: 1813047	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  17-42 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicide agents, and if so, whether service connection is warranted.


REPRESENTATION

The Veteran represented by:  Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from November 1963 to January 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In his August 2017 substantive appeal, the Veteran requested a videoconference Board hearing.  The Veteran withdrew his request for a hearing in a February 2018 submission.  See 38 C.F.R. § 20.704 (2017).  Accordingly, the Veteran's hearing request has been withdrawn.

In February 2018, the Veteran submitted additional new evidence in support of his appeal.  Although this evidence was received after the August 2017 Statement of the Case, it was accompanied with a waiver of initial RO review.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2017).


FINDINGS OF FACT

1.  In November 2010, the RO issued a rating decision denying entitlement to service connection for Parkinson's disease.  This rating decision was never appealed, nor was new and material evidence received within one year.

2.  In June 2015, the Veteran filed a claim to reopen entitlement to service connection for Parkinson's disease, and has since filed new and material evidence.

3.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam, and the preponderance of the competent evidence is against a finding that he was exposed to Agent Orange or other herbicide agents during his period of active service, to include his service at Korat Royal Thai Air Force Base (Korat Air Base).

4.  The Veteran's Parkinson's disease was first diagnosed in May 2005, many years after his separation from active duty.  Further, the preponderance of the evidence is against a finding that the current disability is related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The unappealed November 2010 rating decision, which denied entitlement to service connection for Parkinson's disease, is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1100, 20.1103, 20.1104 (2017).

 2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for Parkinson's disease has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

 3. The criteria for entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104 (d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act (VCAA) mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The regulations pertinent to this decision were previously provided to the Veteran in the August 2017 Statement of the Case.  Since the Veteran has had adequate notice of the regulations governing this appeal, they will not be repeated here unless the Board finds it appropriate to do so.  The requirements for new and material evidence, as provided in 38 C.F.R. § 3.156, will be discussed immediately below.

I.  New and Material evidence

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for Parkinson's disease.  After reviewing the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim of entitlement to service connection for Parkinson's disease was previously denied in a November 2010 rating decision.  No notice of disagreement was filed, and no new and material evidence was received within one year following the notification of that decision.  Accordingly, the November 2010 rating decision became final.

In order to reopen a claim which has been denied by a final decision, the Veteran must present new and material evidence.  38 U.S.C. § 5108 (2012).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, a veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a veteran submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The November 2010 rating decision denied the claim because the Veteran failed to sufficiently establish in-service exposure to herbicide agents or a medical nexus between his Parkinson's disease and active duty service.  Since that rating decision, new evidence in the form of additional service personnel records and lay statements has been received.  This evidence is new, as it was not previously considered in the prior final rating decision, and is material as is raises questions regarding the unestablished fact of whether the Veteran's Parkinson's disease is etiologically linked to his military service, to include in-service exposure to herbicide agents. The Board concludes that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, 24 Vet. App. at 117-18.  Accordingly, this claim is reopened.  The RO reopened the claim and considered the merits in the August 2017 Statement of the Case, so the Board may do so as well.  See page 38 ("Your claim is considered to be reopened.")

II.  Service Connection Claim

The Veteran contends that service connection for Parkinson's disease is warranted as due to in-service exposure to herbicide agents while stationed at the Korat Air Base in Thailand from August 1968 to July 1969.

If a Veteran was exposed to herbicide agents during service, certain listed diseases, including Parkinson's disease, are presumptively service-connected.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.309(e) (2017).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C. § 1116(f) (2012). Thus, if the Veteran "served in the Republic of Vietnam" as that term is defined in the applicable regulation, service connection for Parkinson's disease would be warranted.  However, the Veteran is not eligible for service connection based on herbicide exposure because he did not serve in the Republic of Vietnam as that term is defined in 38 C.F.R. § 3.307(a)(6)(iii).

Turning to the Veteran's service in Thailand, VA has established a procedure for verifying exposure to herbicide agents in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H (M21-1); Compensation and Pension Bulletin, May 2010.  A declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand" establishes that tactical herbicide agents were not used or stored at allied bases in Thailand; however it does indicate sporadic use of non-tactical (commercial) herbicide agents within fenced perimeters.  See March 2010 Memorandum for Record.  This report suggests there was use of herbicide agents on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes.  Id.  Special consideration of herbicide agent exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide agent exposure.  Id.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  See M21-1.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide agent exposure should be acknowledged on a facts found or direct basis.  Id.  This applies to Veterans who served during the Vietnam era, from January 9, 1962 to May 7, 1975.  Id.  

Service personnel records from the Veteran's period of service in Thailand indicated that he was stationed at Korat Air Base from August 1968 to July 1969.  The Veteran was awarded the Air Force Commendation Medal for his service as the Officer in Charge, Electronic Countermeasures Branch, 388th Avionics Maintenance Squadron during his time in Thailand, stationed at Korat Air Base.  A performance evaluation covering the period of the Veteran's Thailand service listed his job duties in the following manner:

Responsible for Electronic Countermeasures maintenance and inspection to the standards prescribed by pertinent directives.  Maintains branch readiness to deploy in accordance with applicable plans and directives.  Manages personnel and material resources so as to effect optimum utilization thereof.  Designates responsibility among subordinate sections and delegates authority for accomplishment of section tasks.

The Veteran was also listed as the squadron's Historian and Mobility Officer.  There is no indication from the Veteran's service personnel records that his job duties at Korat Air Base placed him in close proximity to the base's perimeter.
The only evidence of record placing the Veteran at or near the perimeter of Korat Air Base is his own lay statements, where he indicated his sleeping quarters "were close to the perimeter" and that he worked on the trim pad "close to the perimeter."  He also described one instance where he joined a military police officer on a patrol of the extreme perimeter.  See August 2017 statement.

In November 2009, the RO sent a request through the Personal Information Exchange System (PIES) to the National Personnel Records Center for any documents verifying that the Veteran was directly exposed to herbicide agents during his service at Korat Air Base.  The PIES response was negative stating there were "no records of exposure to herbicide [agents]."  There is no other information within the Veteran's service personnel and treatment records suggesting he was ever directly exposed to herbicide agents while stationed at Korat Air Base.

The Board finds that while the Veteran no doubt crossed the base perimeter on occasion, the credible evidence of record, to include his MOS and performance evaluations, does not show that it is at least as likely as not that he served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter on a consistent basis.  Specifically, security policemen, patrol dog handlers, and members of security police squadrons were frequently stationed along fenced-in perimeters of military bases in Thailand where herbicide agents were used to eliminate vegetation and ground cover.  There is no evidence that in discharging his duties as the Officer in Charge, Electronic Countermeasures Branch, sleeping in quarters near the perimeter, or patrolling the extreme perimeter on one occasion that he experienced herbicide agent exposure tantamount to that of the aforementioned security personnel whose duties frequently placed them along the fenced-in perimeter of airbases for a number of hours on a near daily basis.  While he states he worked a lot on the flight line, that is not the equivalent of working on the perimeter.  Accordingly, the Veteran is not found to have been exposed to herbicide agents during the course of his duties at Korat Air Base, and service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.309(e).

The Board has also given consideration to whether the Veteran is entitled to presumptive service connection pursuant to 38 C.F.R. §§ 3.303(b), 3.307(a)(1)-(3), and 3.309(a).

Certain chronic diseases, including Parkinson's disease as an organic disease of the nervous system, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within 1 year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a).

If a chronic disease, as identified in 38 C.F.R. § 3.309(a), is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2017).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed § 3.309(a)).

Here the record is clear that the Veteran's Parkinson's disease did not originate during the Veteran's period of active duty, did not manifest to a compensable degree within one year of separation from service, and has not been continuous since the Veteran's service ended.  Instead the Veteran's Parkinson's disease was first manifested in 2000 and diagnosed in May 2005, decades after the Veteran's active military service had ended.  See private neurology records.  As such, the Veteran is not entitled to presumptive service connection under the chronic disease regulations.

The Board will next consider whether service connection is warranted on a direct theory of causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). After a careful review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's Parkinson's disease was etiologically related to active service, to include exposure to herbicide agents.
The record is clear that the Veteran has a current Parkinson's disease disability which has gradually worsened in severity since its diagnosis in May 2005.  However, the record is devoid of any evidence proving this disease had its origins during the Veteran's period of active duty.  Service treatment records are entirely silent for complaints of, symptoms of, or treatment for Parkinson's disease during the Veteran's military service.  The Veteran's November 1985 exit physical examination included normal neurological findings without mention of Parkinson's disease.  Likewise, the Veteran's private neurology notes indicate that his Parkinson's disease first manifested in 2000 through the presence of impaired mechanics and running and was formally diagnosed in May 2005, nearly twenty years after his active duty ended, and approximately thirty five years after his Korat Air Base service had ended.  In light of the above, the Board concludes the Veteran did not experience an in-service incurrence or aggravation of Parkinson's disease.  

Finally, no competent medical opinion of record has ever etiologically linked the Veteran's current Parkinson's disease to his active military service.  In fact, a review of the medical records maintained by the Veteran's treating neurologist show that this provider has never associated the Veteran's Parkinson's disease to his military service.  Instead, the provider has classified the Veteran's Parkinson's disease as idiopathic, meaning of unknown cause or spontaneous origin.  Dorland's Illustrated Medical Dictionary 912 (32nd ed. 2012).  Having failed to establish that his Parkinson's disease was incurred in service, or otherwise causally related to service, direct service connection must be denied.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicide agents, has been received; the appeal is granted to that extent.  Entitlement to service connection is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


